Filed Pursuant to Rule 424(b)(3) Registration No. 333-164760 PROSPECTUS SUPPLEMENT NO. 3 TO PROSPECTUS DATED FEBRUARY 5, 2010 China Carbon Graphite Group 1,153,860 Shares of Common Stock This prospectus supplement relates to our prospectus dated February 5, 2010 as amended on May 11, 2010, August 10, 2011 and September 19, 2011, providing for the resale by certain selling stockholders identified in such prospectus of up to 1,153,860 shares of our common stock, par value $0.001 per share. You should read this prospectus supplement in conjunction with our prospectus dated February 5, 2010, as amended on May 11, 2010, August 10, 2011 and September 19, 2011 and as supplemented. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. This prospectus supplement includes the attached Quarterly Report on Form 10-Q of China Carbon Graphite Group for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 14, 2011. Investing in our common stock involves a high degree of risk. See the section entitled “Risk Factors” beginning on page 8 of the prospectus to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is November 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Name of Registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) China Carbon Graphite Group, Inc. c/o Xinghe Yongle Carbon Co., Ltd. 787 Xicheng Wai Chengguantown XingheCounty Inner Mongolia, China (Address of principal executive office) (86) 474-7209723 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:22,805,508 shares of common stock are issued and outstanding as of November 10, 2011. CHINA CARBON GRAPHITE GROUP, INC. AND SUBSIDIARIES FORM 10-Q September 30, 2011 TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Page No. Item 1. Financial Statements: Condensed Consolidated Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements ofOperation and Comprehensive Income for the Three and Nine months ended September 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2011 and 2010 (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosure About Market Risk 42 Item 4. Controls and Procedures. 42 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 6. Exhibits. 44 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. China Carbon Graphite Group, Inc.and subsidiaries Condensed Consolidated Balance Sheets September 30, 2011 December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance of $2,585,156 Notes receivable Advance to suppliers Inventories Prepaid expenses Other receivables Total current assets Property And Equipment, Net Construction In Progress Land Use Rights, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advance from customers Short term bank loans Long term bank loan - current portion - - Notes payable - Taxes payable - Other payables Dividends payable Total current liabilities Amount Due To A Related Party Long term bank loan - - Warrant Liabilities Total Liabilities Stockholders' Equity Convertible series A preferred stock, par value $0.001 per share, authorized 20,000,000 shares, none issued and outstanding at September 30, 2011 and December 31, 2010 - - Convertible series B preferred stock, par value $0.001 per share, authorized 3,000,000 shares, issued and outstanding 442,010 and 1,225,000 shares at September 30, 2011 and December 31, 2010, respectively. Common stock, par value $0.001 per share, authorized 100,000,000 shares, issued and outstanding 22,805,508 and 20,520,161 shares at September 30, 2011 and December 31, 2010, respectively Deferred consulting fee - ) Subscription receivable - - Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of this statement. 1 China Carbon Graphite Group, Inc and subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three months ended September 30, Nine months ended September 30, Sales $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative Depreciation and amortization Operating Income Before Other Income (Expense) and Income Tax Expense Other Income (Expense) Interest expense ) Interest income - Other expense - Other income, net Change in fair value of warrants ) ) Income Before Income Tax Expense Income Tax Expense - Net Income $ Deemed Preferred Stock Dividend - - - ) Dividend Distribution ) Net Income Available To Common Shareholders $ Other Comprehensive Income Foreign currency translation gain Total Comprehensive Income $ Share Data Basic earnings per share $ Diluted earnings per share $ Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying notes are an integral part of this statement. 2 China Carbon Graphite Group, Inc and subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash flows from operating activities Net Income $ $ Adjustments to reconcile net cash provided by (used in) operating activities Depreciation and amortization Bad debt expenses - - Stock compensation Change in fair value of warrants ) ) Convertible prefered stock value change - Change in operating assets and liabilities Accounts receivable ) ) Notes receivable ) ) Other receivable ) Advance to suppliers ) ) Inventories ) ) Prepaid expenses ) Accounts payable and accrued liabilities ) Amount due to a related party Notes payable Advance from customers Taxes payable Dividends payable - Other payables Net cash provided by (used in) operating activities ) Cash flows from investing activities Acquisition of property and equipment ) ) Acquisition of land use rights - ) Construction in progress ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuing common stock Proceeds from issuing series B preferred stock - Proceeds from warrants exercise - Dividends paid for series B preferred stock ) - Increase of restricted cash ) - Proceeds from short-term bank loans Reayment of short-term bank loans ) ) Proceeds from notes payable - - Repayment of long term bank loans - - Net cash (used in) provided by financing activities ) Effect of exchange rate fluctuation Net increase in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
